As filed with the U.S. Securities and Exchange Commission on May 21, 2013 File Nos.033-57017 and 811-08821 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.54 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.55 x RYDEX VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) 805 King Farm Boulevard Suite 600 Rockville, Maryland 20850 (Address of Principal Executive Offices) (Zip Code) (301) 296-5100 (Registrant’s Telephone Number, including Area Code) The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 County of New Castle (Name and Address of Agent for Service) Copies to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC20006 It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ On (date) pursuant to paragraph (b)(1)(v) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ On (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ On (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 54 relates to shares of each series of Rydex Variable Trust. Item35. Undertakings 1. The Long/Short Commodities Strategy Fund, Managed Futures Strategy Fund, Multi-Hedge Strategies Fund and Commodities Strategy Fund (the “Funds”) undertake they will not use the Rydex Variable Long/Short Commodities Strategy CFC, Rydex Variable Managed Futures Strategy CFC, Rydex Variable Multi-Hedge Strategies CFC, and Rydex Variable Commodities Strategy CFC, respectively (the “Subsidiaries”), to evade the provisions of the Investment Company Act of 1940 (the “1940 Act”) or the Investment Advisers Act of 1940. 2. The Subsidiaries undertake that the assets of the Subsidiaries will be maintained at all times in accordance with the requirements of section 17(f) of the 1940 Act. 3. The Subsidiaries undertake that they will maintain duplicate copies of their books and records at an office located within the United States, and the Securities& Exchange Commission (the “SEC”) and its staff will have access to the books and records consistent with the requirements of section 31 of the 1940 Act and the rules thereunder. 4. The Subsidiaries undertake that they will designate an agent in the United States for service of process in any suit, action or proceeding before the SEC or any appropriate court. 5. The Subsidiaries undertake that they will consent to the jurisdiction of the United States courts and the SEC over it. The Rydex Variable Long/Short Commodities Strategy CFC, Rydex Variable Managed Futures Strategy CFC, Rydex Variable Multi-Hedge Strategies CFC and Rydex Variable Commodities Strategy CFC have duly caused this Registration Statement of Rydex Variable Trust, with respect only to the information that specifically relates to the Rydex Variable Long/Short Commodities Strategy CFC, Rydex Variable Managed Futures Strategy CFC, Rydex Variable Multi-Hedge Strategies CFC and Rydex Variable Commodities Strategy CFC, to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Rockville, State of Maryland on the 21st day of May, 2013. RYDEX VARIABLE LONG/SHORT COMMODITIES STRATEGY CFC RYDEX VARIABLE MANAGED FUTURES STRATEGY CFC RYDEX VARIABLE MULTI-HEDGE STRATEGIES CFC RYDEX VARIABLE COMMODITIES STRATEGY CFC By:/s/ Kevin McGovern Kevin McGovern, Director This Registration Statement of Rydex Variable Trust, with respect only to the information that specifically relates to the Rydex Variable Long/Short Commodities Strategy CFC, Rydex Variable Managed Futures Strategy CFC, Rydex Variable Multi-Hedge Strategies CFC and Rydex Variable Commodities Strategy CFC, has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Kevin McGovern Director May 21, 2013 Kevin McGovern /s/ Amy J. Lee Director May 21, 2013 Amy J. Lee SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.54 to Registration Statement 333-57017to be signed on its behalf by the undersigned, duly authorized, in the City of Rockville, State of Maryland on this 21st day of May, 2013. Rydex Variable Trust /s/ Donald C. Cacciapaglia* Donald C. Cacciapaglia President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.54 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Donald C. Cacciapaglia* Member of the Board of Trustees May 21, 2013 Donald C. Cacciapaglia /s/ J. Kenneth Dalton* Member of the Board of Trustees May 21, 2013 J. Kenneth Dalton /s/ John O. Demaret* Member of the Board of Trustees May 21, 2013 John O. Demaret /s/ Patrick T. McCarville* Member of the Board of Trustees May 21, 2013 Patrick T. McCarville /s/ Roger Somers* Member of the Board of Trustees May 21, 2013 Roger Somers /s/ Corey A. Colehour* Member of the Board of Trustees May 21, 2013 Corey A. Colehour /s/ Werner E. Keller* Member of the Board of Trustees May 21, 2013 Werner E. Keller /s/ Thomas F. Lydon* Member of the Board of Trustees May 21, 2013 Thomas F. Lydon /s/ Nikolaos Bonos Vice President and Treasurer May 21, 2013 Nikolaos Bonos /s/ Nikolaos Bonos *Nikolaos Bonos * Attorney-in-Fact, pursuant to power of attorney EXHIBIT INDEX Exhibit Number Description EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Labels Linkbase EX-101.PREXBRL Taxomony Extension Presentation Linkbase
